         Case 2:07-md-01871-CMR Document 5320 Filed 08/27/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                 :
    IN RE: AVANDIA MARKETING, SALES                              :
    PRACTICES AND PRODUCTS LIABILITY                             :         MDL No. 1871 LITIGATION
                                                                 :         No. 07-md-01871-CMR
                                                                 :
                                                                 :
    THIS DOCUMENT RELATES TO:                                    :         HON. CYNTHIA M. RUFE
                                                                 :
    All Actions                                                  :
                                                                 :

                                                      ORDER

       AND NOW, this 27th day of August 2020, in accordance with the Court’s Order of June 10,

2020 [Doc. No. 5308], and upon consideration of the Twenty-Seventh Report and

Recommendation of the Special Master As to Allocation of the Reserve Funds in the Common

Benefit Fund Created by PTO No. 70 [Doc. No. 5314], it is hereby ORDERED that:

          1.      Motley Rice LLC’s Objection to the Report and Recommendation [Doc. No.

5316] is OVERRULED. 1

          2.      The Report and Recommendation is APPROVED.

          3.      The Motion for Miscellaneous Relief [Doc. No. 5307] is GRANTED as follows:

The Avandia Common Benefit Fund Administrator is hereby ORDERED, no later than 14 days

after entry of this Order, to disburse the reserve funds of $10,050,000 in the following amounts to

the following members of the Plaintiffs’ Advisory Committee:

          a.       Vance R. Andrus: $1,602,430.56;

1
  The Court’s June 10, 2020 Order [Doc. No. 5308] determined that the relief sought in the Plaintiffs’ Advisory
Committee’s Motion for Miscellaneous Relief was appropriate, and that the reserve funds were due to be disbursed
to the members of the Plaintiffs’ Advisory Committee. Motley Rice is not a member of the Plaintiffs’ Advisory
Committee and therefore has no basis to object to the Report and Recommendation. Motley Rice did not seek
reconsideration of the Court’s June 10, 2020 order; nor did it attempt to submit a claim for distribution to the Special
Master.
  Case 2:07-md-01871-CMR Document 5320 Filed 08/27/20 Page 2 of 2




   b.    Bryan F. Aylstock: $1,618,712.12;

   c.    Thomas P. Cartmell: $665,282.03;

   d.    Stephen A. Corr: $1,591,905.69;

   e.    Paul R. Kiesel: $648,569.03;

   f.    Dianne M. Nast: $1,654,132.04;

   g.    Bill Robins III: $642,595.37; and

   h.    Joseph J. Zonies: $1,626,373.16.

It is so ORDERED.

                                             BY THE COURT:

                                             /s/ Cynthia M. Rufe
                                             ___________________
                                             CYNTHIA M. RUFE, J.




                                        2
